MEMORANDUM **
California state prisoner Jose Maria Aranda appeals pro se the district court’s denial of his 28 U.S.C. § 2254 habeas petition challenging his guilty plea conviction for multiple counts of robbery and attempted robbery. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, Wildman v. Johnson, 261 F.3d 832, 836 (9th Cir.2001), and we affirm.
Aranda contends that he was improperly induced to plead guilty because the trial *768judge coerced him and failed to inform him of relevant law. Considering the totality of circumstances, including the substantially reduced sentence offered in exchange for the guilty plea, and Aranda’s statements in open court indicating his understanding of the consequences of his plea, we conclude that the plea was knowing and voluntary. See Brady v. United States, 397 U.S. 742, 749, 751, 90 S.Ct. 1463, 25 L.Ed.2d 747 (1970).
Aranda also contends that his trial counsel coerced him and failed to inform him of relevant law, and was therefore ineffective. The record shows that the alleged coercion Aranda complains of was merely advice. Cf. Iaea v. Sunn, 800 F.2d 861, 867 (9th Cir.1986). We have considered Aranda’s remaining claims of deficient performance and conclude they are without merit. Moreover, Aranda fails to show prejudice, because he has not shown that, but for his counsel’s conduct, he would have opted for a trial and risked a sentence three to four times greater than the one he received. See Hill v. Lockhart, 474 U.S. 52, 58-59, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.